DETAILED ACTION

This office action is in regards to a 371 application filed January 24, 2020 claiming priority to PCT/EP2018/070216 filed July 25, 2018 and foreign application EP17183163.9 July 25, 2017.  Claims 2-15 have been amended. Claims 16-20 are new.  Claims 1-20 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 is objected to because of the following informalities:  In line 2, the phrase “… the primer …” may be suggested to read “… the aqueous primer …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, 10, and 13, the base of comparison of the water-soluble zinc salt is indefinite.  Is it based on the wt.% of the total aqueous primer composition; sol and salt; sol, salt, and water; etc….?  Claims 2-9, 11-12, and 14-20 are rejected due to their dependence on claims 1, 10, and 13.
Claims 2, 8, 10, 13, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2, 10, 13, and 16, the base of comparison of the anti-corrosive pigment is indefinite.  Is it based on the wt.% of the total aqueous primer composition; sol and salt; sol, salt, and water; etc….?  Claims 8 and 19-20 are rejected due to their dependence on claims 2, 10, 13, and 16. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 3, the base of comparison of the polysiloxane sol is indefinite.  Is it based on the wt.% of the total primer composition; sol and salt; etc….? 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 10, the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are parts of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). It may be suggested to amend line 8, the phrase “… zinc titanate or iron (II) titanate or mixtures thereof.” to read “… zinc titanate, iron (II) titanate, and mixtures thereof.”. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the anti-corrosive pigment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (US 2012/0204762 A1).
In regards to claim 1, 5-7, 14, and 15, Albert et al. disclose an anti-corrosive aqueous coating composition comprising a polysiloxane sol obtained by hydrolyzing and condensing a mono-, bis-, or tris-aminoalkylalkoxysilane and optionally a (fluoro)alkylalkoxysilane or tetraalkoxysilane; and 0.01-6 wt.% zinc nitrate or zinc acetate, which are organic, water-soluble zinc salts [0033-0042, 0048; claims 1, 2, 4, 6, 7]. Albert et al. do not disclose an alkali metal silicate, therefore one of ordinary skill would find the composition is free of alkali metal silicate.  Albert et al. disclose the coating can be applied to metals and alloys such as iron, steel, stainless steel, aluminum, aluminum alloys, silver and copper [0054].
In regards to claims 2 and 16, Albert et al. do not disclose an anticorrosive pigment, therefore meeting the limitation of 0 wt.% of an anticorrosive pigment and addition, since Albert et al. disclose a coating composition such as paints [0053], one of ordinary skill in the art as of the effective filing date would find obvious to include an anticorrosive pigment in an anti-corrosive coating composition in the amount of from 0 to 95 wt.% of the total composition.
In regards to claims 3-4 and 17, Albert et al. disclose the claimed ranges of the polysiloxane sol [0047].
In regards to claims 8-12 and 18, Albert et al. disclose additional features which are standard in the art and not linked to unexpected technical effects when associated with the features of the claims.
In regards to claims 13, 19, and 20, to one of ordinary skill in the art an obvious way of preparing the composition of claim 1 to add zinc salt, stored separately, to the already prepared polysiloxane sol [0033-0042, 0048; claims 1, 2, 4, 6, 7].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763